DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) and the Amendment filed on 31 March 2021.  Claims 1-20 are pending in the application.  Claims 1, 15, and 19 are independent.

This application is a continuation of application Serial No. 15/709,682, filed on 20 September 2017, now US Patent 10,263,097; which is a divisional of application Serial No. 14/334,827, filed on 18 July 2014, now US Patent 9,773,889.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 

                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyot, US 2017/0101723, newly cited, in view of Varangis et al., US 2011/0140072, of record.
With respect to claim 19, Hyot discloses a semiconductor arrangement, shown in Figs. 1-3, comprising:
a nucleus 4 on a substrate 1 (see Fig. 2); 
a semiconductor column 5 extending from a sidewall of the nucleus 4, wherein the semiconductor column 5 contacts only a single sidewall of the nucleus 4 in a cross-sectional view (the semiconductor column only contacts one sidewall of nucleus 4, since the other sidewall of nucleus 4 contacts the dielectric structure 2, see Fig. 2), wherein a line perpendicular to an upper surface of the substrate 1 extends through opposing sidewalls of the semiconductor column 5 in the cross-sectional view; and
a dielectric structure 2 (see paragraph [0058]) adjacent the nucleus 4, wherein a bottom surface of the dielectric structure 2 is laterally co-planar with a bottom surface of the nucleus 4 (see Fig. 2) in a cross-sectional view, wherein a longitudinal axis of the semiconductor column extends over the dielectric structure 2 (see Fig. 3 below).


    PNG
    media_image1.png
    528
    631
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim 19 are moot in light of the newly-discovered reference to Hyot, US 2017/0101723.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822